DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20, directed to a method non-elected without traverse.  Accordingly, claims 14-20 are been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, an orthopedic knee prosthesis system, including: a femoral component configured to be implanted on a distal end of a patient’s femur, the femoral component comprising a femoral condyle having (i) an articular layer that includes an articulation surface that is curved in a sagittal plane and configured to articulate with the concave bearing surface of the tibial component, and (ii) a support layer that includes a bone-facing surface positioned opposite the articulation surface and configured to engage the distal end of the patient’s femur, wherein the articular layer of the femoral component comprises a polyetheretherketone (PEEK) homopolymer, and wherein the support layer comprises (i) a reinforcement fiber and (ii) a homopolymer, a copolymer, or a mixture thereof.
Also, the prior art, does not teach or suggest,  An orthopedic knee prosthesis, including : a femoral component comprising a femoral condyle having (i) an articular layer that includes an articulation surface that is curved in a sagittal plane and configured to engage a tibial component, and (ii) a support layer that includes a bone-facing surface positioned opposite the articulation surface and configured to engage a distal end of a patient’s femur, wherein the articular layer is constructed of a composite including a blend of a polyetheretherketone (PEEK) homopolymer and a polysulfone, a polyimide, or a mixture thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774